                                                                                            FILED
                                                                                   2020 Feb-21 PM 02:49
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

UNITED STATES OF                          }
AMERICA, ex rel., STARR                   }
CULPEPPER and O. TAMEKA                   }
WREN,                                     }
                                          }        Case No. 2:18-CV-00567-CLM
      Relators/Plaintiffs,                }
                                          }
v.                                        }
                                          }
BIRMINGHAM JEFFERSON                      }
COUNTY TRANSIT                            }
AUTHORITY, et al.,                        }
                                          }
      Defendants.                         }

                   MEMORANDUM OPINION AND ORDER

      This matter is before the Court on Defendants’ motions to dismiss (docs. 32,

34, 36, 54, and 62) and Relators’ motion for default judgment (doc. 76). On

February 19, 2020, the Court held a hearing on the pending motions to dismiss and

the pending Motion for Default Judgment as to Defendant, Barbara Murdock.

      In their various motions, the Defendants have asked the Court to dismiss all

of Relators’ claims pursuant to Fed. R. Civ. Pro. 12(b)(6) and 9(b). A Rule 12(b)(6)

motion to dismiss challenges the legal sufficiency of a complaint. Under Rule

12(b)(6), a district court must dismiss an action that fails to state a claim upon which

relief may be granted. Chapman v. U.S. Postal Serv., 442 Fed. Appx. 480, 482

(11th Cir. 2011) (citing Fed. R. Civ. P. 12(b)(6)). In evaluating a motion to dismiss,
the court assumes the factual allegations in the complaint as true, United States v.

Gaubert, 499 U.S. 315, 327 (1991), and construes all factual allegations in the light

most favorable to the plaintiff. Brower v. County of Inyo, 489 U.S. 593, 598 (1989).

      Fed. R. Civ. P. 9(b) provides an additional requirement with respect to

allegations of fraud. Rule 9(b) states: “(b) Fraud or Mistake; Conditions of Mind.

In alleging fraud or mistake, a party must state with particularity the circumstances

constituting fraud or mistake. Malice, intent, knowledge, and other conditions of a

person's mind may be alleged generally.” “In an action under the False Claims Act,

Rule 8’s pleading standard is supplemented but not supplanted by Federal Rule of

Civil Procedure 9(b).” Urquilla-Diaz v. Kaplan University, 780 F.3d 1039, 1051

(11th Cir. 2015). While the relator may allege scienter generally, they must also

“‘state with particularity the circumstances constituting fraud.’” Id.

      Relators Culpepper and Wren have filed a First Amended qui tam Complaint

alleging that Defendants violated the False Claims Act, 31 U.S.C. §§ 3729 – 3733.

The Relators assert a variety of claims under the False Claims Act against all eight

Defendants. As stated on the record at the hearing, the Court GRANTS Defendant

Wendel Architecture, PC’s (“Wendel”) Motion to Dismiss (doc. 34); Defendants

Skye Connect, Inc. (“Skye) and Alice Gordon’s (“Gordon”) Motion to Dismiss (doc.

36); and Defendant Patrick Sellers’ (“Sellers”) Motion to Dismiss (doc. 62). The

Court GRANTS IN PART Defendants Strada Professional Services, LLC
(“Strada”) and Edmond V. Watters (“Watters”) Motion to Dismiss (doc. 54) and

Defendant Birmingham Jefferson County Transit Authority’s (“BJCTA”) Motion to

Dismiss (doc. 32). The dismissed and remaining claims are discussed in more detail

below. Further, the Court incorporates the rationale stated from the bench during the

hearing on these motions.

  I.   Count I: Violation of the False Claims Act, 31 U.S.C. § 3729(a)(1)(A)
       against Defendants BJCTA, Strada, Murdock, and Watters

       As stated on the record, the Court finds that the Relators have stated a claim

with sufficient particularity to survive a motion to dismiss Count I as to Defendants

BJCTA, Strada, and Murdock. The Relators may proceed with Count I as to those

Defendants. However, the Court finds any claims under 31 U.S.C. § 3729(a)(1)(A)

against Defendant Watters are DISMISSED.

 II.   Count II: Violation of the False Claims Act, (False Statements and
       Certifications) 31 U.S.C. § 3729(a)(1)(A) and (B) against Defendants
       BJCTA, Strada, Murdock, and Watters

       As stated on the record, the Court finds that the Relators have stated a claim

with sufficient particularity to survive a motion to dismiss as to Count II. The

Relators may proceed with Count II as to all Defendants named in Count II.

III.   Count III: Violation of the False Claims Act, 31 U.S.C. § 3729(a)(1)(A)
       against Defendants BJCTA, Skye Connect, Murdock, and Gordon

       As stated on the record, the Court finds that Count III is DISMISSED as to

all Defendants. The Relators conceded at the hearing that the work provided by
Skye Connect and Gordon was not architecture and engineering work and therefore

is not subject to the Brooks Act.     The Relators also conceded they have not

sufficiently pleaded another statute or regulation that would create a claim against

these parties. Finally, the Relators conceded if there were any claim properly

pleaded against Defendants Skye and Gordon, it would be a conspiracy claim.

Accordingly, Count III is DISMISSED.

IV.   Count IV: (False Record/False Statement and Certifications) Violation of
      False Claims Act, 31 U.S.C. §§ 3729 (a)(1)(A) and (B) against Defendants
      BJCTA, Skye Connect, Murdock, and Gordon

      Count IV is DISMISSED as to all Defendants for the same reasons listed

under Count III.

V.    Count V: Violation of False Claims Act, 31 U.S.C. § 3729(a)(1)(C) against
      Defendants BJCTA, Wendel, Murdock, and Sellers

      As stated on the record, the Court finds that Count V is DISMISSED as to all

Defendants. The Relators did not allege that the Defendants submitted a false claim

to the United States government related to the allegations in Count V or that there

were any damages to the United States. Accordingly, Count V cannot proceed.

VI.   Count VI: Violation of False Claims Act, 31 U.S.C. § 3729 (a)(1)(G)
      against Defendants BJCTA, Strada, Skye Connect, Murdock, Watters,
      and Gordon

      As stated on the record, the Court will allow the Relators to proceed on the

“reverse false claim” theory alleged in Count VI as to Defendants BJCTA, Strada,
 Watters, and Murdock. But, as also stated on the record, the Court preserves those

 Defendants’ argument that a reverse false claim cannot arise from the failure to

 report a false claim. Thus, the Court may entertain an additional motion to dismiss

 and/or a motion for summary judgment regarding the Relators’ reverse false claims

 count.     The Court finds any claims under 31 U.S.C. § 3729(a)(1)(G) against

 Defendants Skye Connect and Gordon are DISMISSED.

VII.      Count VII: Violation of False Claims Act, 31 U.S.C. § 3729 (a)(1)(C)
          against Defendants BJCTA, Strada, Skye Connect, Murdock, Watters,
          and Gordon

          As stated on the record, the Court finds that the Relators have stated a claim

 with sufficient particularity to survive a motion to dismiss Count VII as to

 Defendants BJCTA, Strada, Watters, and Murdock. The Relators may proceed with

 Count VI as to those Defendants. The Court finds any claims under 31 U.S.C. §

 3729(a)(1)(C) against Defendants Skye Connect and Gordon are DISMISSED.

VIII.     Count VIII: (Retaliation) Violation of False Claims Act, 31 U.S.C. §
          3730(h)

          As stated on the record, the Court finds that the Relators have stated a claim

 under Fed. R. Civ. Pro. 12(b)(6) sufficient to survive a motion to dismiss Count VIII.

 The Relators conceded that this count may only be properly brought against

 Defendant BJCTA and therefore, to the extent that it was unclear which Defendants

 this count was brought against, the Court finds that this Count may only proceed
against Defendant BJCTA.

                   The Pending Motion for Default Judgment

In addition to the motions to dismiss, the Court also reviewed the Relators’ pending

Motion for Default Judgment as to Defendant Barbara Murdock (doc. 76). Before

filing a motion for default judgment, a plaintiff must ask the Clerk of Court for an

entry of default. Fed. R. Civ. P. 55(a). According to the docket, Relators have not

requested an entry of default, and the Clerk has not entered default against Defendant

Murdock.     Consequently, the Court DENIES the Relators motion for default as

premature.

                                  CONCLUSION

      For the reasons explained above and stated on the record at the recent hearing

in this matter, the Court Counts III, IV, and V are DISMISSED with prejudice.

The Clerk is DIRECTED to terminate Defendants Wendel Architecture, PC; Skye

Connect, Inc.; Alice Gordon; and Patrick Sellers as parties to this case. The Court

ORDERS the remaining parties to hold a Fed. R. Civ. Pro. Rule 26(f) conference as

soon as practicable and to file a Report of Parties’ Planning no later than March 20,

2020. The Court ORDERS the Relators to file an Amended Complaint that does not

include shotgun pleading and which makes clear which alleged facts relate to each

specific count. All current requirements for the remaining Defendants to answer

the current Amended Complaint are STAYED. Instead, the Court ORDERS the
Defendants to respond to the new Amended Complaint, when it is filed, as required

by the Federal Rules of Civil Procedure.

      DONE and ORDERED this 21st day of February, 2020.


                                     _________________________________
                                     COREY L. MAZE
                                     UNITED STATES DISTRICT JUDGE
